DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/18/22.  In particular, claim 23 has been amended to further limit the blend to water-resistant under certain conditions.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
Claim 23, which all claims depend upon, has specifically been amended to limit the blend to be “water-resistant” when in the form of a single layer packaging material.  Applicant points to support for the amendment in paragraphs 2, 6, 18 and 24.  Paragraph 2 and 6 state that the material is utilized for food containers for coffee, tea, instant beverages, instant soups etc that are waterproof.  Paragraphs 18 and 24 state that the instant invention is not water soluble has water vapor resistance.  However, the term “water resistant” is never utilized.  MPEP 2163.05 I B and II give guidance for situations wherein a generic and/or a subgenus claim limitation is added.  In the instant case, the blend is for use as a single layered packaging material such as container for coffee, tea, instant beverages, instant soups etc.  Moreover, the material is described as waterproof, water vapor resistant and not water soluble.  In view of this, the skilled artisan would reasonably interpret the blend as being water-resistant; and thus supported.
Further, the amending the term “thermoplastic biopolymer” to “thermoplastic bioplastic” is supported because both terms imply the same meaning.  Namely, a thermoplastic biopolymer is a bioplastic polymer.

Claim Rejections - 35 USC § 102/103
Claims 23, 25-28, 37-38 and 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over George et al., US 5,393,804 (“George”) as evidenced by US 2022/0007573 (herein Kloepfer) and US 2018/00578844 (herein Zhang).
As to claims 23, 42, 43 and 44, George teaches a biodegradable, injection moldable polymer composition which can be formed into articles having dimensional stability and which is suitable for producing containers, cartons, and cups (col. 1 lines 10-19, col. 11 lines 15-33). The polymer composition comprises a blend of starch and an alkenol homopolymer which are uniformly melted together in the presence of a plasticizer so as to produce a polymer composition that is thermoplastic in character (col. 2 line 62-col. 3 line 14, col. 4 lines 42-52, col. 6 lines 9-13). The alkenol homopolymer is preferably a polyvinyl alcohol homopolymer (PVOH)(col. 6 lines 14-17). The starch component is melted in the presence of a plasticizer (col. 6 lines 9-13). Since the starch component is disclosed as being melted and since the composition comprises a uniformly melted blend comprising starch and a plasticizer, the starch component is reasonably interpreted as being a glucose derived thermoplastic bioplastic. The composition comprises 100 parts by weight of the starch component and from about 10 to about 100 weight parts of PVOH (col. 7 lines 24-28), which translates to about 5 to 50 % w/w PVOH to about 50 to 95 % w/w thermoplastic (starch).  Also see examples, wherein the starch is present in about 65 parts (%w/w) to 35 parts (% w/w) polyvinyl alcohol.  See examples in e.g. example 2.
The composition is formed into films (single layer packaging material) for the products.  See 12, lines 25-50 and examples.  Additionally, while modified George is silent regarding the container being water- resistant it is noted that Applicant's specification does not provide a specific definition of the term “water-resistant” (and water-vapor resistant of claim 44) and thus the term must be afforded its broadest reasonable interpretation consistent with Applicant’s specification as set forth in MPEP 2111. In the instant case, the broadest reasonable interpretation of the term “water-resistant” is a container which resists being dissolved in water at any temperature for any non-zero amount of time. Turning to the teachings of the instantly applied prior art it is noted that the cited prior art references do not teach or suggest that the either the disclosed container or the disclosed composition dissolves immediately when exposed to water.   In the instant case, the containers are for “cups”, “dishes”, etc. (see col. 11, lines 15-25), all materials that must be water resistant in order to function for their intended purpose.   As such, it is evident that the container of modified George would be water-resistant and water-vapor resistant for at least a short period of time.
Note that starch is a polymer of glucose.  See paragraph 37 of Zhang for evidence.
Further, Kloepfer serves as evidence that thermoplastic starch (bioplastic) is biodegradable in accordance with EN 13432 (see paragraph 43). Additionally, the Examiner notes that Applicant's specification discloses that starch is a suitable biopolymer for producing the claimed container. Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the starch of the composition of George would intrinsically meet the biodegradable and compostable in accordance with EN 13432 and/or EN14995 limitation recited in claim 26 (see MPEP 2112 V).
In the alternative, the blend is substantially the same as the claimed composition, comprising the same ingredients in the same amounts.  Therefore, the blend would be obviously be water-resistant and biodegradable and compostable once it is formed. 
As to claims 25-26, the blend forms a uniform (homogenous) melt (col. 2, lines 60-67) by mixing/extruding/injection molding machine screw (col. 3, lines 10-15 and col. 4, lines 5-20).  Also see examples.
As to claims 27 and 28, the uniform (homogenous, col. 2, lines 60-67) blend can be granulated (granulation).  See col. 8, lines 3-17).  
As to claim 37, packaging materials produced from the composition are taught.  See col. 11, lines 15-35.
As to claim 38, the material is processed by primary shaping (such as into granulates, pellets, etc.).  See col. 10, lines 10-15 and col. 11, lines 15-35.
As to claim 41, the packaging material is a “include containers, cartons, trays, cups” and other packaging materials.  See col. 11, lines 15-35.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23, 25-28, 37-38 and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 16/071,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 23 and 42 and 43, copending claim 41 recites a single layer thermoplastic polymer blend with no additional layers, wherein the blend comprises two plastics for a packaging material.  The first plastic is PVOH and the second thermoplastic is a “food-safe, biodegradable, thermoplastic bioplastic” that is a “compostable plastic in accordance with EN 13432 and/or EN 14995”.  The material is produced from lignin, cellulose and/or glucose.  The amount of PVOH in the blend in 15 to 70 weight% (thus 30 to 85 weight% bioplastic), which reads on the claimed range.  The material is water-resistant. The copending claim does not state that the composition is compostable in accordance with EN 13432 and/or EN 14995.  However, the blend comprises a bioplastic that is in accordance with EN 13432 and/or EN 14995 and thus, the blend must be also.
As to claim 25, copending claim 41 states that the blend is injection molded (mixed in the melt) and the composition must be homogenous to some extend because it is suitable for molding.
As to claim 26, the blend is injection molded.  See copending claim 41.
As to claim 27, while the copending claims do not disclose that the mixture can be subjected to granulation, this is a capability.  Since the blend is identical, it is reasonable to take the position that the same blend would also be capable of granulation, since such a method can be applied to any solid material.
As to claim 37, packaging materials comprising the blend are taught.  See copending claim 41.
As to claim 38, the material is produced by primary shaping (injection molding).  See copending claim 41.
As to claim 41, the material is for food.  See copending claim 41.
As to claim 44, the material is water-resistant and thus, would also be water-vapor resistant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As US 5,362,778 (herein Famili) and copending Application No. 16/071,559, similar blends may not necessarily have the claimed oxygen permeability.  Therefore, there is no evidence on record to suggest that George would have the claimed oxygen permeability.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764